Judgment unanimously affirmed. Memorandum: Defendant was convicted of endangering the welfare of a child (Penal Law § 260.10 [1]). The verdict is amply supported by the evidence (see, People v Ahlers, 98 AD2d 821). The claim of repugnancy in the verdicts of guilty of endangering the welfare of a child and not guilty of first degree sexual abuse was not preserved for review (see, People v Satloff, 56 NY2d 745, 746; People v Stahl, 53 NY2d 1048, 1050), and is without merit in any event. The elements of each crime are different and the jury could have found that although defendant did not possess the requisite intent for sexual abuse, he did nevertheless act in a manner likely to be injurious to the child’s physical, mental or moral welfare (see, People v Tucker, 55 NY2d 1, 6; People v Collins, 92 AD2d 740). *267The hearing court did not abuse its discretion in finding that defendant’s admission was made voluntarily and knowingly (see, North Carolina v Butler, 441 US 369, 373; People v Davis, 55 NY2d 731, 733). We have considered defendant’s remaining contentions and find them lacking in merit. (Appeal from judgment of Onondaga County Court, Cunningham, J.—endangering the welfare of a child.) Present—Hancock, Jr., J. P., Callahan, Denman, Boomer and Green, JJ.